HIGGINBOTHAM, Circuit Judge, concurring:
I generally concur with the majority's reasoning and outcome. However, where the mooting action in a case consists of a state's passage of new legislation, I think it unhelpful to assign comparative "fault" to the distinct public officials who play some role in the legislative process. Other courts have suggested that the governor's role may be relevant in the past,1 for instance, but I remain unpersuaded. The state-with its Legislative and Executive Branches-acts in unity to pass legislation, and therefore other equitable considerations should govern vacatur in such cases.

See, e.g. , Valero Terrestrial Corp. v. Paige , 211 F.3d 112, 121 (4th Cir. 2000).